     Case: 1:20-cv-03600 Document #: 7 Filed: 07/10/20 Page 1 of 3 PageID #:429




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 Cedar Lane Technologies, Inc.,                              Case No. 1:20-cv-03600-ARW
        Plaintiff,                                           Patent Case
        v.                                                   Jury Trial Demanded
 Motorola Mobility LLC,

        Defendant.


                     PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Cedar Lane

Technologies, Inc., hereby dismisses Defendant Motorola Solutions, Inc. without prejudice.

Defendant Motorola Solutions, Inc. has not yet answered the Complaint or moved for summary

judgment.



 Dated: July 10, 2020              Respectfully submitted,

                                   /s/ Isaac Rabicoff_____
                                   Isaac Rabicoff
                                   Rabicoff Law LLC
                                   72 W Monroe Street
                                   Chicago, IL
                                   (773) 669-4590
                                   isaac@rabilaw.com

                                   Counsel for Plaintiff
                                   Cedar Lane Technologies, Inc.




                                               1
     Case: 1:20-cv-03600 Document #: 7 Filed: 07/10/20 Page 2 of 3 PageID #:430




                               CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on July 10, 2020, via the Court's CM/ECF system.


                                                   /s/ Isaac Rabicoff____
                                                   Isaac Rabicoff




                                               2
Case: 1:20-cv-03600 Document #: 7 Filed: 07/10/20 Page 3 of 3 PageID #:431




                     SO ORDERED this ________ day of ______________, ______.



                                        ________________________________
                                        UNITED STATES DISTRICT JUDGE




                                    3
